Case 6:15-cv-01855-TAD-CBW Document 376 Filed 09/09/19 Page 1 of 2 PageID #: 12771



                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                      LAFAYETTE DIVISION
   TOTAL REBUILD, INC.                                  CASE NO. 6:15-CV-1855
   VERSUS                                               JUDGE TERRY A. DOUGHTY
   PHC FLUID POWER, L.L.C.                              MAG. JUDGE CAROL B.
                                                        WHITEHURST

                                                ORDER

          For the reasons set forth in this Court’s Ruling,

          IT IS ORDERED that Defendant’s Motion in Limine [Doc. No. 296] is DENIED IN PART

   and GRANTED IN PART. Defendant’s motion is DENIED to the extent that Plaintiff previously

   identified a specific system. Specifically, Plaintiff is not precluded or excluded form accusing the

   following systems:

          1. Cameron Black (PHC-TB-30-W-ASF100-HSF302-RC to Cameron);

          2. Cameron North Dakota (PHC-TB-23-W-ATV4-HSF202-RV-RC to Cameron
             a/k/a PHC-PS-23-W-ATV4-HSF202-RV-RC);

          3. Well Dynamics (PHC-TB-15-W-ASFB10-ASF150-RC-CR-SPCL);

          4. GE Oil (PHC-TB-23-W-ATV4-HSF202-4RC to GE a/k/a PHC-PS-23-W-
             ATV4-HSF202-RC);

          5. Baker Hughes Emmott (PHC-TB-15-W-ATV4-GSF100-AGT62-152-RC to
             Baker Hughes);

          6. Cameron Brown (PHC-TB-15-W-ASFB22-HSF202-RC to Cameron);

          7. GE Canton (PHC-TB-20-W-ATV4-HSF202-RC to GE);

          8. Baker Ok Long (PHC-TB-15-W-ATV4-GSF100-ASF150-DL-1 to Baker
             Hughes Oklahoma); and

          9. Baker Ok Short (PHC-TB-10-W-ATV-GSF100-DL-1 to Baker Hughes
             Oklahoma).



                                               Page 1 of 2
Case 6:15-cv-01855-TAD-CBW Document 376 Filed 09/09/19 Page 2 of 2 PageID #: 12772



       Defendant’s motion is GRANTED to the extent that a system was not specifically identified by

       Plaintiff, and is not included on the list above.

            To be clear, inclusion of a system on this list does not mean that Plaintiff is now allowed

       to assert new infringement theories that were previously struck by the Court. In other words,

       this Order does not supersede or revoke the Court’s previous Rulings and Orders regarding

       Plaintiff’s Third Infringement Contentions, and Systems with Testing Equipment Outside of the

       Housing. See, e.g., Doc. Nos. 263, 282, 283, 327, 328.1

            Monroe, Louisiana, this 9th day of September, 2019.



                                                           ____________________________________
                                                            TERRY A. DOUGHTY
                                                            UNITED STATES DISTRICT JUDGE




   1
     It is the Court’s understanding that the parties agree on which systems on the list have been
   previously excluded by the Court. See, e.g., Doc. No. 296-1 at 14 n.5, Doc. No. 331 at 1 n.1.


                                                  Page 2 of 2
